             Case 3:21-cv-03202-SK Document 1-2 Filed 04/30/21 Page 1 of 3



1    LAURIE E. HALL, Calif. Bar No. 184860
     SYNTHESIS LAW
2
     21C Orinda Way, #226
3    Orinda, CA 94563
     Tel: (415) 254-6695
4    Fax: (925) 266-3117
     Email: laurie@synthesislaw.com
5

6    Attorney for Plaintiff
     World Champ Tech LLC
7

8                               UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     WORLD CHAMP TECH LLC,                     Case No.: ____________________
11
                  Plaintiff,
12

13         vs.

14   PELOTON INTERACTIVE, INC.,
15                Defendant.
16

17

18

19
                                   EXHIBIT B TO COMPLAINT
20

21

22

23

24

25

26

27

28
               Case 3:21-cv-03202-SK Document 1-2 Filed 04/30/21 Page 2 of 3




Reg. No. 4,565,106         PELOTON INTERACTIVE, INC. (DELAWARE CORPORATION)
                           125 West 25th Street, 11th Floor
Registered Jul. 08, 2014   New York, NY 10001

                           CLASS 9: Computers and downloadable software for monitoring and analyzing various
Corrected May 16, 2017     parameters associated with the operation of a bicycle or exercise cycle and for fitness
                           training; ear phones; digital media, namely, downloadable audio and audiovisual recordings,
Int. Cl.: 9, 28, 38, 41    all in the field of exercise, fitness, wellness and personal development; downloadable
                           software in the nature of an application for use by individuals participating in exercise
Service Mark               classes, physical training, and exercise instruction for detecting, storing and reporting daily
                           human energy expenditure and physical activity level, for developing and monitoring
Trademark                  personal activity and exercise plans, training goals and giving feedback on the achieved
                           results
Principal Register
                           FIRST USE 1-28-2014; IN COMMERCE 1-28-2014

                           CLASS 28: Stationary exercise bicycles and component parts thereof, namely, bicycle seats
                           and bicycle pedals; exercise weights; stationary bicycles equipped with interactive computer
                           systems, video players; and body bars

                           FIRST USE 1-22-2014; IN COMMERCE 1-22-2014

                           CLASS 38: Streaming of audio and video materials on the Internet featuring physical fitness
                           classes, training, and instruction

                           FIRST USE 1-28-2014; IN COMMERCE 1-28-2014

                           CLASS 41: Providing classes, workshops and seminars in the fields of fitness and exercise;
                           providing fitness and exercise facilities; physical fitness instruction and consultation; physical
                           fitness conditioning classes; physical fitness training services providing a website featuring
                           information on exercise and physical fitness accessible through a global computer network
                           and mobile devices

                           FIRST USE 5-1-2014; IN COMMERCE 5-1-2014

                           The mark consists of a stylized letter "P", represented at an angle and embedded within a
                           crank-shaft design.

                           SER. NO. 85-851,678, FILED 02-15-2013
               Case 3:21-cv-03202-SK Document 1-2 Filed 04/30/21 Page 3 of 3




Reg. No. 4,580,888         PELOTON INTERACTIVE, INC. (DELAWARE CORPORATION)
                           125 West 25th Street, 11th Floor
Registered Aug. 05, 2014   New York, NY 10001

                           CLASS 9: Computers and downloadable software for monitoring and analyzing various
Corrected May 16, 2017     parameters associated with the operation of a bicycle or exercise cycle and for fitness
                           training; ear phones; digital media, namely, downloadable audio and audiovisual recordings,
Int. Cl.: 9, 28, 38, 41    all in the field of exercise, fitness, wellness and personal development; downloadable
                           software in the nature of an application for use by individuals participating in exercise
Service Mark               classes, physical training, and exercise instruction for detecting, storing and reporting daily
                           human energy expenditure and physical activity level, for developing and monitoring
Trademark                  personal activity and exercise plans, training goals and giving feedback on the achieved
                           results
Principal Register
                           FIRST USE 4-25-2014; IN COMMERCE 4-25-2014

                           CLASS 28: Stationary exercise bicycles and component parts thereof, namely, bicycle seats
                           and bicycle pedals; exercise weights; stationary bicycles equipped with interactive computer
                           systems, video players, and body bars

                           FIRST USE 1-22-2014; IN COMMERCE 1-22-2014

                           CLASS 38: Streaming of audio and video materials on the Internet featuring physical fitness
                           classes, training, and instruction

                           FIRST USE 5-13-2014; IN COMMERCE 5-13-2014

                           CLASS 41: Providing classes, workshops and seminars in the fields of fitness and exercise;
                           providing fitness and exercise facilities; physical fitness instruction and consultation; physical
                           fitness conditioning classes; physical fitness training services providing a website featuring
                           information on exercise and physical fitness accessible through a global computer network
                           and mobile devices

                           FIRST USE 5-1-2014; IN COMMERCE 5-1-2014

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 85-775,447, FILED 11-09-2012
